Citation Nr: 0736681	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  06-00 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1973, including honorable service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the benefit sought on 
appeal.

A Board decision was issued in April 2006 remanding the claim 
to provide the veteran with a Travel Board hearing.  The 
hearing was held in July 2006 and a transcript of that 
hearing is associated with the veteran's claims file.  Thus, 
the claim is now appropriately before the Board for review.


FINDING OF FACT

The veteran currently has post-traumatic stress disorder due 
to an in-service stressor.  


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred as a result of 
active service.                  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
that the Board is granting in full the benefit sought on 
appeal.  

The veteran seeks service connection for post-traumatic 
stress disorder.  He contends that he suffers from amnesia, 
nightmares and flashbacks as a result of incidents which 
occurred in service.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and, credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f).  The diagnosis of a mental disorder must conform 
to the DSM-IV and be supported by the findings of a medical 
examiner.  See 38 C.F.R. § 4.125(a).

The veteran's enlistment examination did not note any 
preexisting psychiatric conditions, nor was the veteran 
treated for any psychiatric conditions while in service.  The 
service medical records (SMRs) reflect a July 1971 treatment 
report listing first and second degree burns on the veteran's 
left arm, side of his neck and chest.  The examiner noted 
that the veteran's injury was not due to his own misconduct, 
rather it occurred in the line of duty.  The treatment report 
confirmed the small explosion that caused the veteran's 
injuries and his subsequent transfer to the Boston Naval 
Hospital, via Japan and San Francisco, for treatment.  

The veteran underwent a post-traumatic stress disorder 
screening in August 2004 where he advised the examiner that 
he had difficulty watching the news, particularly, the news 
of events occurring in Iraq.  He reported seeing faceless 
characters in his dreams, having difficulty sleeping, 
experiencing depression and anxiety.  The examiner found the 
veteran's symptoms were consistent with a post-traumatic 
stress disorder diagnosis and assessed him as having a Global 
Assessment Functioning (GAF) score of 55.  In October 2004, 
the veteran was officially diagnosed as having Axis I post-
traumatic stress disorder pursuant to the DSM-IV.  

Subsequent to his October 2004 post-traumatic stress disorder 
diagnosis, the veteran underwent treatment for his post-
traumatic stress disorder, which included his participation 
in post-traumatic stress disorder support groups at his local 
VAMC.  

In May 2005, the veteran underwent a VA examination and 
advised the examiner of his troubled childhood and his 
limited recollection of in-service incidents.  The examiner 
opined that the veteran did not have post-traumatic stress 
disorder by DSM-IV standards based upon her assessment of 
him, his history, and the evaluation of his alleged 
stressors.  She noted that the veteran could not recall 
specific stressors to substantiate a post-traumatic stress 
disorder diagnosis.  Further, the examiner noted that the 
veteran's "antisocial traits [are] not service connected[,] 
rather a gradual evolution from childhood."  She noted that 
the veteran's social and economic circumstances are 
inconsistent with a post-traumatic stress disorder diagnosis 
when reviewed in light of his psychiatric history and current 
mental status.  The examiner rendered no Axis I diagnosis and 
diagnosed the veteran as having antisocial traits under Axis 
II.  She assessed the veteran's GAF at 70.  Ultimately, the 
examiner opined that "this veteran's psychosocial functional 
status and quality of life following military trauma exposure 
[were] not impaired by symptoms of PTSD.  He [did] have 
symptoms of major depression and antisocial traits."  

In January 2006, the veteran's VA physician noted 
disagreement with the examiner's opinion from the May 2005 VA 
examination.  Thus the physician referenced the veteran's 
DSM-IV Axis I diagnosis of post-traumatic stress disorder and 
explained that the veteran's difficulty in recollecting his 
in-service stressors was due to traumatic amnesia.  The 
physician further noted that traumatic amnesia is a typical 
symptom of post-traumatic stress disorder.  During this 
treatment, the veteran recalled the explosion in which he was 
injured, and another incident involving threats made by other 
service members to him due to racial tensions.  During this 
incident, the veteran avoided the threatening situation 
because he was still armed with his gun.  The physician added 
that the veteran re-experienced in-service events in the form 
of nightmares and exposure distress.  He also experienced 
avoidance such as, avoiding war news, socially isolating 
himself, lacking interest in activities he previously enjoyed 
and experiencing traumatic amnesia.  The veteran also had 
symptoms of hyperarousal manifested by insomnia, poor 
concentration, irritability, being easily startled and 
hypervigilance.  Thus, the physician opined that after 
"review of the [veteran's] intake, psychological testing, 
and subsequent [treatment] notes, [the veteran's] 
symptomatology fully meets the criteria for a ptsd 
diagnosis."  

In July 2006, he testified that he had little recollection of 
his service in Vietnam, but that he remembered his hand and 
arm catching fire due to a machine explosion.  He recalled 
helping a fellow service member, who had also caught on fire, 
by throwing him in the mud to extinguish the fire.  After 
helping his fellow service member, the veteran planted his 
hand and arm into the mud to extinguish the fire on his own 
body.  

The veteran testified that within a year or two after 
discharge from service, he was taken to a mental hospital for 
sitting on his front porch with a shotgun.  At the time the 
veteran had hallucinations in the form of uniformed and 
faceless people walking through vegetation with a likeness to 
that of the Vietnamese jungle.  The veteran recalled being 
hospitalized for 30 to 60 days after this incident.  
Additionally, he testified to seeing shadows behind him.  

In February 2007, the veteran submitted a statement from a 
fellow service member.  This service member recalled 
witnessing two service members being badly burned when a 
"steam jenny" exploded.  He noted that these two service 
members were taken to Da Nang and never seen again.  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

Given the evidence as outlined above, the Board finds that 
the veteran experienced a traumatic event while stationed in 
the Republic of Vietnam.  Consistent with the veteran's 
testimony, the SMRs and the statement from a fellow service 
member recounted a machine explosion igniting the veteran's 
arm, chest and side of neck with fire.  The evidence further 
shows that the veteran was flown to the Boston Naval Hospital 
by way of Japan and San Francisco for medical treatment of 
his burns.  This evidence is corroborative of the alleged 
stressor when considered in light of the circumstances of the 
veteran's service.  Thus, the diagnosis of post-traumatic 
stress disorder by the veteran's treating physician and 
social worker is determined to be a diagnosis based upon a 
confirmed in-service stressor.  Although the VA examining 
psychologist did not render an Axis I diagnosis of post-
traumatic stress disorder in March 2005, the Board finds that 
the evidence is at least in relative equipoise and reasonable 
doubt should be resolved in the veteran's favor.  The medical 
personnel who have treated the veteran for years agree that 
he meets criteria for a diagnosis of post-traumatic stress 
disorder based upon an in- service event.  Therefore, service 
connection for post-traumatic stress disorder is granted.


ORDER

Service connection for post-traumatic stress disorder is 
granted, subject to the laws and regulations governing 
monetary awards.



____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


